DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 10/29/2021 and the IDS filed 10/29/2021.

Claims 1-30 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claims 1, 17, and 25, the configuration of the regulator and control system comprising a manifold, a pressure step-down regulator, and a gas molecule sensor relative to the system is unclear.  In other words, it is unclear as to where in the system the regulator and control system comprising a manifold, the pressure step-down regulator, and gas molecule sensor are located.
Considering claim 22, the configuration of the system regarding the location of the gas molecule sensor, storage tank, application manifold, and RC manifold is unclear.  Claim 17 requires a gas molecule sensor to sense gas molecule percent purity from the first charging tower and the second charging tower; this suggests that the sensor is located either upstream of the storage tank or within the storage tank.  Claim 21 from which claim 22 depends, requires the RC manifold to be located upstream to the gas molecule sensor and claim 22 requires an application manifold located downstream of the storage tank and upstream of the RC manifold.  This results in the various components to be connected in the following order: storage tank, application manifold, RC manifold, and finally the sensor.  However, in this configuration, it is unclear as to how the sensor which is located several components downstream from the storage tank and the charging towers is sensing gas molecule percent purity from the first charging tower and the second charging tower.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dechene (US 4698075) in view of Lemcoff et al. (US 5176722).
Considering claim 1, Dechene teaches a first charging tower comprising a body with an upper end and a lower end defining an interior (10 of Fig. 1) and a second charging tower comprising a body with an upper end and a lower end defining an interior (11 of Fig. 1); the first charging tower and the second charging tower are in constant fluid communication with one another at an outlet manifold (33 of Fig. 1) for moving gas there between during a charging phase and a purging phase; a first manifold comprising a body having two or more ports (pipe tee located adjacent to pressure regulator 17 and relief vale 19 of Fig. 1) to direct gas flow connected to a second manifold (18 of Fig. 1), said second manifold having a first outlet port connected to an inlet of the first charging tower (21 of Fig. 1), a second outlet port connected to an inlet of the second charging tower (23 of Fig. 1), an inlet port receiving pressurized gas from the first manifold (tee downstream of pressure regulator is connected via piping to a port centrally located on four-way control valve 18 of Fig. 1), a first purging port connected to the first outlet port (29 of Fig. 1), a second purging port connected to the second outlet port (28 of Fig. 1), and a valve stem movable to direct pressurized gas to either the first outlet port or the second outlet port (18 of Fig. 1, Col. 3 lines 20-29); a regulator and control system comprising a manifold (tee connecting 36/37/41 and branch line 47 of Fig. 1, Col. 3 lines 55-58), a pressure step-down regulator (48 of Fig. 1), and a gas sensor to sense contents from the first charging tower and the second charging tower (41/54/56 of Fig. 1, Col. 3 lines 64-67); a storage tank for storing gas discharged from the first charging tower and the second charging tower (52 of Fig. 1) (Dechene, Fig.1).
Dechene teaches the first charging tower and the second charging tower interiors comprise zeolite material to absorb the nitrogen component (Dechene, Col. 2 lines 50-60), he does not explicitly teach the interiors comprise a bed of carbon molecular sieve materials.
However, Lemcoff teaches a similar system to Dechene wherein the system separates a gaseous mixture (i.e., air) to produce an enriched gas, the system comprising two charging towers (3 and 4 of Fig. 1) and a storage tank (11 of Fig. 1).  Lemcoff teaches when air is separated by a zeolite adsorbent, nitrogen is preferentially adsorbed over oxygen and the pressure swing adsorption method may be employed to produce oxygen; when air is separated by carbon molecular sieves, oxygen is preferentially adsorbed over nitrogen and the pressure swing adsorption method may be employed to produce a nitrogen enriched product (Lemcoff, Col. 1 line 59 – Col. 2 line 2).  Thus, Lemcoff establishes that an air separation system using pressure swing adsorption method can either use a zeolite adsorbent or a carbon molecular sieve adsorbent depending on the desire to adsorb nitrogen over oxygen or to adsorb oxygen over nitrogen.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bed of carbon molecular sieve elements in Dechene’s system.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to adsorb oxygen and produce a gas stream enriched in nitrogen with a reasonable expectation of success.
Dechene does not explicitly teach a controller to control a plurality of control valves to direct gas discharged from the first charging tower, the second charging tower, or both to the storage tank only if a gas purity set point value sensed by the gas sensor is satisfied.
However, Lemcoff teaches a controller to control a plurality of control valves to direct gas discharged from the first charging tower, the second charging tower, or both to the storage tank only if a gas purity set point value sensed by the gas sensor is satisfied by teaching product gas is withdrawn from the outlet end of column 1 via open stop valve 12 and outlet conduit 10 and passed into product reservoir 11 when the predetermined purity of the product gas is 90% to 99.9%; when the purity of the product gas drops from about 0.1% to about 10% below the predetermined purity, stop valves 8 and 12 are closed and stop valves 21 and 24 are opened (Lemcoff, Fig. 1 and Col. 6 lines 43-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a controller in Dechene’s system to control a plurality of control valves to direct gas discharged from the first charging tower, the second charging tower, or both to the storage tank only if a gas set point is met.  One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure product gas in the storage tank meets the desired purity specifications with a reasonable expectation of success.
Considering claim 3, Dechene teaches an air filter (13 and 14 of Fig. 1) for receiving inlet compressed gas upstream of the first manifold (Dechene, Fig. 1).
Considering claim 7, it should be noted that the claims are directed to a system.  The gas being compressed air is the manner in which the system operated and does not impart any additional structural limitations to the system.  Dechene’s system is capable of being operated with any type of gas including compressed air.  Nonetheless, Dechene teaches the gas is compressed air (Dechene, Col. 2 lines 62-66).
Considering claim 8, it should be noted that the claims are directed to a system.  The gas stored in the storage tank comprising high nitrogen concentration of 85% or higher is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The storage tank of Dechene is capable of storing high nitrogen concentration of 85% or higher.  Nonetheless, the system of Dechene/Lemcoff obviates the system being used for producing a high purity nitrogen 90% to about 99.9% (Lemcoff, Col. 6 lines 43-49).
Considering claim 14, Dechene does not explicitly teach the bed of carbon molecular sieve elements are packed inside each of the first charging tower and the second charging tower.
However, Lemcoff teaches a similar system to Dechene wherein the system separates a gaseous mixture (i.e., air) to produce an enriched gas, the system comprising two charging towers (3 and 4 of Fig. 1) and a storage tank (11 of Fig. 1).  Lemcoff teaches when air is separated by a zeolite adsorbent, nitrogen is preferentially adsorbed over oxygen and the pressure swing adsorption method may be employed to produce oxygen; when air is separated by carbon molecular sieves, oxygen is preferentially adsorbed over nitrogen and the pressure swing adsorption method may be employed to produce a nitrogen enriched product (Lemcoff, Col. 1 line 59 – Col. 2 line 2).  Thus, Lemcoff establishes that an air separation system using pressure swing adsorption method can either use a zeolite adsorbent or a carbon molecular sieve adsorbent depending on the desire to adsorb nitrogen over oxygen or to adsorb oxygen over nitrogen.  Lemcoff teaches two pressure resistant columns are filled with beds of adsorbents such as carbon molecular sieve adsorbents (Lemcoff, Col. 5 lines 45-50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to pack molecular sieve elements insides each of the first charging tower and the second charging tower.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to adsorb oxygen and produce a gas stream enriched in nitrogen with a reasonable expectation of success.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dechene (US 4698075) in view of Lemcoff et al. (US 5176722) and Wrosch et al. (US 2007/0125232 A1).
Considering claim 2, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the system comprising a housing having at least a pair of wheels attached thereto for selectively maneuvering the gas separator system.
Dechene does not explicitly teach the system comprises a housing having at least a pair of wheels attached thereto for selectively maneuvering the gas separator system.
However, Wrosch teaches increasing the nitrogen concentration with a tire of a vehicle by transporting a mobile nitrogen concentrating apparatus to a position adjacent the vehicle (Wrosch, abstract).  Wrosch teaches the mobile nitrogen concentrating apparatus comprises a housing with at least a pair of wheels (Wrosch, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the system to further comprise a housing having at least a pair of wheels attached thereto.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to make the system easily/freely maneuverable with a reasonable expectation of success.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dechene (US 4698075) in view of Lemcoff et al. (US 5176722) and Shultz et al. (US 2008/0271810 A1).
Considering claims 4-6, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the separator system further comprising a lead manifold and an application manifold located downstream of the storage tank wherein the application manifold is located downstream of the lead manifold, the application manifold comprises at least four ports for simultaneously outputting up to four gas consuming structures at the same time.
Dechene does not explicitly teach a lead manifold and an application manifold located downstream of the storage tank.
However, it has already been established that the combination of Dechene and Lemcoff obviates the use of Dechene’s air separation system to adsorb oxygen and produce a gas stream enriched in nitrogen.  Shultz teaches using nitrogen rather than air for tire inflation for improved safety, longer tire life, and therefore less cost; he also teaches an apparatus which enables simultaneous filling of all four tires of a vehicle so that they are equally pressurized with high purity nitrogen (Shultz, [0004]).  Schultz teaches separating nitrogen from pressurized air and a container for storing pressurized nitrogen separated from pressurized air (Shultz, [0005]).  Shultz teaches a system comprising a lead manifold (19 of Fig. 3) and an application manifold (41 of Fig. 3) located downstream of the storage tank wherein the application manifold is located downstream of the lead manifold, the application manifold comprises at least four ports for simultaneously outputting up to four gas consuming structures such as automobile tires at the same time (Shultz, Fig. 3, [0036]-[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the system of Dechene/Lemcoff to comprise a lead manifold and an application manifold located downstream of the storage tank wherein the application manifold is located downstream of the lead manifold, the application manifold comprises at least four ports for simultaneously outputting up to four gas consuming structures (i.e., automobile tires) at the same time.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use the nitrogen generated by the Dechene/Lemcoff system to simultaneously fill all four tires of a vehicle so that they are equally pressurized with high purity nitrogen for improved safety and longer tire life with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dechene (US 4698075) in view of Lemcoff et al. (US 5176722) and Lim et al. (US 2004/0079227 A1).
Considering claim 9, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the outlet manifold comprises a unitarily formed body having a lower surface in contact with the first charging tower and the second charging tower and having an orifice located between an outlet port for the first charging tower and an outlet port for the second charging tower.
Dechene teaches the outlet manifold (33 of Fig. 1) comprises an orifice (36 and 37 of Fig. 1) separating the first charging tower and the second charging tower (Dechene, Fig. 1, Col. 3 lines 42-46), he does not explicitly teach the outlet manifold comprises a unitarily formed body having a lower surface in contact with the first charging tower and the second charging tower and having an orifice located between an outlet port for the first charging tower and an outlet port for the second charging tower.
However, Lim teaches a novel system for handling fluid in a manner that is reliable, compact, flexible, and inexpensive (Lim, [0001]-[0004]).  Lim teaches a manifold assembly including a unitary manifold body; the manifold body includes at least two component ports and an integral channel system connecting the component ports in series; at least two fluid-treating components are directly connected to the component ports in a substantially gas-tight manner (Lim, [0005]-[0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the outlet manifold to comprise a unitarily formed body having a lower surface in contact with the first charging tower and the second charging tower and having an orifice located between an outlet port for the first charging tower and an outlet port for the second charging tower.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to have a unitary manifold body that is known to be reliable, compact, flexible, and inexpensive with a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dechene (US 4698075) in view of Lemcoff et al. (US 5176722), Lim et al. (US 2004/0079227 A1), and Gunderson (US 4725293).
Considering claim 10, all of the limitations are met by the prior art referenced in meeting claim 9 limitations except for the orifice has an opening of between three thousandths of an inch to about twenty thousandths of an inch.
Dechene teaches a dual branch orifice system comprising a first branch which is provided by a pair of similar restrictors or orifices and are connected between two pressure lines and a second branch includes a pair of check valves which are also connected via a pressure line (Dechene, Col. 3 lines 41-54), he does not explicitly teach the orifices have an opening of between three thousandths of an inch to about twenty thousandths of an inch.
However, Gunderson establishes that changes in pressure are directly related to the size of the opening of a valve/orifice (Gunderson, Col. 9 lines 1-24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the orifice opening in Dechene’s system including to within the claimed range of between three thousandths of an inch to about twenty thousandths of an inch.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired pressure in the lines with a reasonable expectation of success.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dechene (US 4698075) in view of Lemcoff et al. (US 5176722) and Leavitt (US 5769928).
Considering claim 11, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the first charging tower and the second charging tower each comprises a screen structure placed over an inlet at a bottom end plate and under the bed of carbon molecular sieves.
Dechene does not explicitly teach the first charging tower and the second charging tower each comprises a screen structure placed over an inlet at a bottom end plate and under the adsorbent beds.
However, Leavitt teaches a stainless steel screen (8 of Fig. 1) placed over an inlet at a bottom end plate and under the bed of adsorbents which supports the adsorbent bed (Leavitt, Col. 4 lines 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the first charging tower and the second charging tower to each comprise a screen structure placed over an inlet at a bottom end plate and under the bed of carbon molecular sieves.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to support the adsorbent beds with a reasonable expectation of success.
Considering claim 12, Dechene does not explicitly teach a second screen structure located above the bed of carbon molecular sieve elements.
However, Leavitt teaches a second stainless steel screen held in place by a layer of ceramic balls which fill the upper header for better flow distribution (Leavitt, Col. 4 lines 10-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a second screen structure located above the bed of carbon molecular sieve elements.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve better flow distribution with a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dechene (US 4698075) in view of Lemcoff et al. (US 5176722), Leavitt (US 5769928), and Ye (CN 104591095 A).
Considering claim 13, all of the limitations are met by the prior art referenced in meeting claim 12 limitations except for the bottom end plate comprises a plurality of flow holes and two or more sub-surface flow channels.
Dechene/Lemcoff/Leavitt do not explicitly teach the bottom end plate comprises a plurality of flow holes and two or more sub-surface flow channels.
However, Ye teaches an air distributing disc that uniformly distributes air by virtue of air guide channels such that the air flow entering an adsorbing tower is uniform and the problem that particles on the surface of a molecular sieve easily drop is avoided (Ye, abstract).  Ye teaches an end plate (10) comprising a plurality of flow holes (14) and two or more sub-surface flow channels (16) (Ye, Fig. 1-3, page 4 of English translation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the bottom end plate to comprise a plurality of flow holes and two or more sub-surface flow channels.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve improved flow distribution of the air entering the adsorbing towers with a reasonable expectation of success.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dechene (US 4698075) in view of Lemcoff et al. (US 5176722), Shultz et al. (US 2008/0271810 A1), and Wrosch et al. (US 2007/0125232 A1).
Considering claim 15, all of the limitations are met by the prior art referenced in meeting claim 4 limitations except for the controller is programmed to read moisture and nitrogen contents from the lead manifold, the application manifold, or both.
Dechene/Lemcoff/Shultz do not explicitly teach the controller is programmed to read moisture and nitrogen contents from the lead manifold, the application manifold, or both.
However, Wrosch teaches water vapor may undesirably react with the tire, the rim, and the valve internal components to degrade these components and cause further leakage of gasses from the tire (Wrosch, [0004]).  Wrosch teaches a vehicle tire that operates with at least about 92% nitrogen will operate at a lower temperature, thereby increasing tire life (Wrosch, [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to program the controller to read moisture and nitrogen contents from the lead manifold, the application manifold, or both.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the nitrogen used for vehicle tires is at desired purity level and moisture for increased tire life with a reasonable expectation of success.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dechene (US 4698075) in view of Lemcoff et al. (US 5176722) and Kaji et al. (US 5505765).
Considering claim 16, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the system further comprising a second storage tank connected in series or in parallel with the storage tank.
Dechene does not explicitly teach a second storage tank connected in series or in parallel with the storage tank.
However, Kaji teaches a method of separating nitrogen-enriched gas by PSA with the use of an apparatus which comprises a plurality of adsorbers (1, 2 of Fig. 2), a second storage tank (i.e., balance tank 3 of Fig. 2) connected in series or in parallel to the storage tank (product receiver 4 of Fig. 2) (Kaji, abstract and Fig. 2).  Kaji teaches his apparatus is capable of enhancing the purity of product nitrogen gas to as high as 99.999% (Kaji, Col. 1 lines 5-11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a second storage tank connected in series or in parallel with the storage tank in the Dechene/Lemcoff system.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to enhance the purity of product nitrogen gas while increasing the storage capacity with a reasonable expectation of success.

Claims 17-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dechene (US 4698075) in view of Lemcoff et al. (US 5176722) and Wrosch et al. (US 2007/0125232 A1).
Considering claim 17, Dechene teaches a first charging tower comprising a body with an upper end and a lower end defining an interior (10 of Fig. 1) and a second charging tower comprising a body with an upper end and a lower end defining an interior (11 of Fig. 1); the first charging tower and the second charging tower are in constant fluid communication with one another at an outlet manifold (33 of Fig. 1) for moving gas there between during a charging phase and a purging phase; a first manifold comprising a body having two or more ports (pipe tee located adjacent to pressure regulator 17 and relief vale 19 of Fig. 1) to direct gas flow connected to a second manifold (18 of Fig. 1), said second manifold comprising a plurality of ports (21, 23, tee downstream of pressure regulator is connected via piping to a port centrally located on four-way control valve 18, 28, 29 of Fig. 1); a regulator and control system comprising a manifold (tee connecting 36/37/41 and branch line 47 of Fig. 1, Col. 3 lines 55-58), a pressure step-down regulator (48 of Fig. 1), and a gas sensor to sense contents from the first charging tower and the second charging tower (41/54/56 of Fig. 1, Col. 3 lines 64-67); a storage tank for storing gas discharged from the first charging tower and the second charging tower (52 of Fig. 1) (Dechene, Fig.1).
Dechene teaches the first charging tower and the second charging tower interiors comprise zeolite material to absorb the nitrogen component (Dechene, Col. 2 lines 50-60), he does not explicitly teach the interiors comprise a bed of carbon molecular sieve materials.
However, Lemcoff teaches a similar system to Dechene wherein the system separates a gaseous mixture (i.e., air) to produce an enriched gas, the system comprising two charging towers (3 and 4 of Fig. 1) and a storage tank (11 of Fig. 1).  Lemcoff teaches when air is separated by a zeolite adsorbent, nitrogen is preferentially adsorbed over oxygen and the pressure swing adsorption method may be employed to produce oxygen; when air is separated by carbon molecular sieves, oxygen is preferentially adsorbed over nitrogen and the pressure swing adsorption method may be employed to produce a nitrogen enriched product (Lemcoff, Col. 1 line 59 – Col. 2 line 2).  Thus, Lemcoff establishes that an air separation system using pressure swing adsorption method can either use a zeolite adsorbent or a carbon molecular sieve adsorbent depending on the desire to adsorb nitrogen over oxygen or to adsorb oxygen over nitrogen.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bed of carbon molecular sieve elements in Dechene’s system.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to adsorb oxygen and produce a gas stream enriched in nitrogen with a reasonable expectation of success.
Dechene does not explicitly teach a controller to control a plurality of control valves to direct gas discharged from the first charging tower, the second charging tower, or both to the storage tank only if a gas purity set point value sensed by the gas sensor is satisfied wherein the gas sensor is a gas molecule sensor to sense gas molecule percent purity.
However, Lemcoff teaches a controller to control a plurality of control valves to direct gas discharged from the first charging tower, the second charging tower, or both to the storage tank only if a gas purity set point value sensed by the gas sensor is satisfied by teaching product gas is withdrawn from the outlet end of column 1 via open stop valve 12 and outlet conduit 10 and passed into product reservoir 11 when the predetermined purity of the product gas is 90% to 99.9%; when the purity of the product gas drops from about 0.1% to about 10% below the predetermined purity, stop valves 8 and 12 are closed and stop valves 21 and 24 are opened (Lemcoff, Fig. 1 and Col. 6 lines 43-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a gas sensor for sensing gas molecule percent purity and a controller in Dechene’s system to control a plurality of control valves to direct gas discharged from the first charging tower, the second charging tower, or both to the storage tank only if a gas set point is met.  One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure product gas in the storage tank meets the desired purity specifications with a reasonable expectation of success.
Dechene does not explicitly teach a value representative of the gas molecule percent purity is displayed on a control panel.  
However, Wrosch teaches the use of a N2 concentration sensor, a microprocessor, and a display in a nitrogen concentrator/application system (Wrosch, abstract, [0016]).  Wrosch teaches displaying a gas concentration (i.e., N2) on a control panel so that the user and/or microprocessor can determine any adjustments necessary to achieve desired concentration; the microprocessor may automatically make the adjustments or may await an input from the user to make the adjustments (Wrosch, [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to display a value representative of the gas molecule percent purity on a control panel.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to allow the user to monitor gas molecule percent purity and/or make process adjustments based on the displayed purity or allow the microprocessor to automatically make the adjustments with a reasonable expectation of success.
Considering claim 18, Dechene teaches the second manifold comprises a first outlet port connected to an inlet of the first charging tower (21 of Fig. 1), a second outlet port connected to an inlet of the second charging tower (23 of Fig. 1), an inlet port receiving pressurized gas from the first manifold (tee downstream of pressure regulator is connected via piping to a port centrally located on four-way control valve 18 of Fig. 1), and a purging port connected to the first outlet port (29 of Fig. 1) (Dechene, Fig. 1).
Considering claim 19, Dechene does not explicitly teach the controller activates the plurality of control valves when a predetermined gas molecule percent purity is sensed by the gas molecule sensor.
However, Lemcoff teaches a controller to control a plurality of control valves to direct gas discharged from the first charging tower, the second charging tower, or both to the storage tank only if a gas purity set point value sensed by the gas sensor is satisfied by teaching product gas is withdrawn from the outlet end of column 1 via open stop valve 12 and outlet conduit 10 and passed into product reservoir 11 when the predetermined purity of the product gas is 90% to 99.9%; when the purity of the product gas drops from about 0.1% to about 10% below the predetermined purity, stop valves 8 and 12 are closed and stop valves 21 and 24 are opened (Lemcoff, Fig. 1 and Col. 6 lines 43-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a controller in Dechene’s system that activates the plurality of control valves when a predetermined gas molecule percent purity is sensed by the gas molecule sensor.  One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure product gas in the storage tank meets the desired purity specifications with a reasonable expectation of success.
Considering claim 20, Dechene does not explicitly teach adjusting the predetermined gas molecule percent purity on the control panel.  
However, it has already been established that Wrosch obviates displaying a value representative of the gas molecule percent purity on a control panel allowing the user to make process adjustments.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the predetermined gas molecule percent purity on the control panel.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired gas molecule percent purity with a reasonable expectation of success.
Considering claim 23, Dechene teaches the first manifold has a first outlet port (tee downstream of pressure regulator is connected via piping to a port centrally located on four-way control valve 18 of Fig. 1) connecting gas flow to the second manifold (Dechene, Fig. 1).
Dechene does not explicitly teach a second outlet port of the first manifold connected gas flow to the regulator and control system.
However, Dechene teaches compressed air is delivered to a pressure gauge and a pressure regulator which is manually set to the desired supply pressure for the system (Dechene, Col. 3 lines 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a second outlet port in the first manifold connecting gas flow to the regulator and control system.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to so in order to automatically set and adjust the desired supply pressure for the system with a reasonable expectation of success.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dechene (US 4698075) in view of Lemcoff et al. (US 5176722), Wrosch et al. (US 2007/0125232 A1), and Shultz et al. (US 2008/0271810 A1).
Considering claims 21 and 22, all of the limitations are met by the prior art referenced in meeting claim 17 limitations except for the regulator and control system further comprise an RC manifold located upstream to the gas molecule sensor, an application manifold located downstream of the storage tank and upstream of the RC manifold.
Dechene does not explicitly teach the regulator and control system further comprise an RC manifold located upstream to the gas molecule sensor.
However, it has already been established that the combination of Dechene and Lemcoff obviates the use of Dechene’s air separation system to adsorb oxygen and produce a gas stream enriched in nitrogen.  Shultz teaches using nitrogen rather than air for tire inflation for improved safety, longer tire life, and therefore less cost; he also teaches an apparatus which enables simultaneous filling of all four tires of a vehicle so that they are equally pressurized with high purity nitrogen (Shultz, [0004]).  Schultz teaches separating nitrogen from pressurized air and a container for storing pressurized nitrogen separated from pressurized air (Shultz, [0005]).  Shultz teaches a system with an application manifold (19 of Fig. 3) and an RC manifold (41, tee connecting 42/43/44 of Fig. 3) located downstream of the storage tank wherein the application manifold is located upstream of the RC manifold (Shultz, Fig. 3, [0036]-[0037]).  Wrosch teaches a vehicle tire that operates with at least about 92% nitrogen will operate at a lower temperature, thereby increasing tire life (Wrosch, [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to include an RC manifold and an application manifold located downstream of the storage tank and upstream of the RC manifold in addition to locating the gas molecule sensor downstream of the RC manifold.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use the nitrogen generated by the modified Dechene system to simultaneously fill all four tires of a vehicle so that they are equally pressurized with desired high purity nitrogen (i.e., 92%) and to ensure desired nitrogen purity is generated for improved safety and longer tire life with a reasonable expectation of success.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dechene (US 4698075) in view of Lemcoff et al. (US 5176722), Wrosch et al. (US 2007/0125232 A1), and Lim et al. (US 2004/0079227 A1).
Considering claim 24, all of the limitations are met by the prior art referenced in meeting claim 17 limitations except for the outlet manifold comprises a unitarily formed body having a lower surface in contact with the first charging tower and the second charging tower and having an orifice located between an outlet port for the first charging tower and an outlet port for the second charging tower.
Dechene teaches the outlet manifold (33 of Fig. 1) comprises an orifice (36 and 37 of Fig. 1) separating the first charging tower and the second charging tower (Dechene, Fig. 1, Col. 3 lines 42-46), he does not explicitly teach the outlet manifold comprises a unitarily formed body having a lower surface in contact with the first charging tower and the second charging tower and having an orifice located between an outlet port for the first charging tower and an outlet port for the second charging tower.
However, Lim teaches a novel system for handling fluid in a manner that is reliable, compact, flexible, and inexpensive (Lim, [0001]-[0004]).  Lim teaches a manifold assembly including a unitary manifold body; the manifold body includes at least two component ports and an integral channel system connecting the component ports in series; at least two fluid-treating components are directly connected to the component ports in a substantially gas-tight manner (Lim, [0005]-[0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the outlet manifold to comprise a unitarily formed body having a lower surface in contact with the first charging tower and the second charging tower and having an orifice located between an outlet port for the first charging tower and an outlet port for the second charging tower.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to have a unitary manifold body that is known to be reliable, compact, flexible, and inexpensive with a reasonable expectation of success.

Claims 25-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dechene (US 4698075) in view of Lemcoff et al. (US 5176722) and Lim et al. (US 2004/0079227 A1).
Considering claim 25, Dechene teaches a first charging tower comprising a body with an upper end and a lower end defining an interior (10 of Fig. 1) and a second charging tower comprising a body with an upper end and a lower end defining an interior (11 of Fig. 1); the first charging tower and the second charging tower are in constant fluid communication with one another at an outlet manifold (33 of Fig. 1) for moving gas there between during a charging phase and a purging phase; the outlet manifold comprising a first outlet port (43 of Fig. 1) in fluid communication with the first charging tower and a second outlet port (42 of Fig. 1) in fluid communication with the second charging tower; a first manifold comprising a body having two or more ports (pipe tee located adjacent to pressure regulator 17 and relief vale 19 of Fig. 1) to direct gas flow connected to a second manifold (18 of Fig. 1), said second manifold comprising a plurality of ports (21, 23, tee downstream of pressure regulator is connected via piping to a port centrally located on four-way control valve 18, 28, 29 of Fig. 1); a regulator and control system comprising a manifold (tee connecting 36/37/41 and branch line 47 of Fig. 1, Col. 3 lines 55-58), a pressure step-down regulator (48 of Fig. 1), and a gas sensor to sense contents from the first charging tower and the second charging tower (41/54/56 of Fig. 1, Col. 3 lines 64-67); a storage tank for storing gas discharged from the first charging tower and the second charging tower (52 of Fig. 1) (Dechene, Fig.1).
Dechene teaches the first charging tower and the second charging tower interiors comprise zeolite material to absorb the nitrogen component (Dechene, Col. 2 lines 50-60), he does not explicitly teach the interiors comprise a bed of carbon molecular sieve materials.
However, Lemcoff teaches a similar system to Dechene wherein the system separates a gaseous mixture (i.e., air) to produce an enriched gas, the system comprising two charging towers (3 and 4 of Fig. 1) and a storage tank (11 of Fig. 1).  Lemcoff teaches when air is separated by a zeolite adsorbent, nitrogen is preferentially adsorbed over oxygen and the pressure swing adsorption method may be employed to produce oxygen; when air is separated by carbon molecular sieves, oxygen is preferentially adsorbed over nitrogen and the pressure swing adsorption method may be employed to produce a nitrogen enriched product (Lemcoff, Col. 1 line 59 – Col. 2 line 2).  Thus, Lemcoff establishes that an air separation system using pressure swing adsorption method can either use a zeolite adsorbent or a carbon molecular sieve adsorbent depending on the desire to adsorb nitrogen over oxygen or to adsorb oxygen over nitrogen.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bed of carbon molecular sieve elements in Dechene’s system.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to adsorb oxygen and produce a gas stream enriched in nitrogen with a reasonable expectation of success.
Dechene teaches the outlet manifold comprising an outlet port to the first charging tower and an outlet port to the second charging tower, he does not explicitly teach the outlet manifold comprises a unitarily formed body comprising the outlet port for the first charging tower and the outlet port for the second charging tower.
However, Lim teaches a novel system for handling fluid in a manner that is reliable, compact, flexible, and inexpensive (Lim, [0001]-[0004]).  Lim teaches a manifold assembly including a unitary manifold body; the manifold body includes at least two component ports and an integral channel system connecting the component ports in series; at least two fluid-treating components are directly connected to the component ports in a substantially gas-tight manner (Lim, [0005]-[0007]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the outlet manifold to comprise a unitarily formed body comprising the outlet port for the first charging tower and the outlet port for the second charging tower.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to have a unitary manifold body that is known to be reliable, compact, flexible, and inexpensive with a reasonable expectation of success.
Dechene does not explicitly teach the gas sensor is a gas molecule sensor to sense gas molecule percent purity and a controller to control a plurality of control valves to direct gas discharged from the first charging tower, the second charging tower, or both to the storage tank.
However, Lemcoff teaches a controller to control a plurality of control valves to direct gas discharged from the first charging tower, the second charging tower, or both to the storage tank only if a gas purity set point value sensed by the gas sensor is satisfied by teaching product gas is withdrawn from the outlet end of column 1 via open stop valve 12 and outlet conduit 10 and passed into product reservoir 11 when the predetermined purity of the product gas is 90% to 99.9%; when the purity of the product gas drops from about 0.1% to about 10% below the predetermined purity, stop valves 8 and 12 are closed and stop valves 21 and 24 are opened (Lemcoff, Fig. 1 and Col. 6 lines 43-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a gas sensor for sensing gas molecule percent purity and a controller in Dechene’s system to control a plurality of control valves to direct gas discharged from the first charging tower, the second charging tower, or both to the storage tank.  One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure product gas in the storage tank meets the desired purity specifications with a reasonable expectation of success.
Considering claim 26, Dechene teaches the outlet manifold further comprises a common discharge line (47 of Fig. 1) connecting the first outlet port and the second outlet port (Dechene, Fig. 1).
Considering claim 30, Dechene teaches the second manifold comprises a first outlet port connected to an inlet of the first charging tower (21 of Fig. 1), a second outlet port connected to an inlet of the second charging tower (23 of Fig. 1), an inlet port receiving pressurized gas from the first manifold (tee downstream of pressure regulator is connected via piping to a port centrally located on four-way control valve 18 of Fig. 1), a first purging port connected to the first outlet port (29 of Fig. 1), a second purging port connected to the second outlet port (28 of Fig. 1) (Dechene, Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734